Citation Nr: 0926665	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-21 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fracture of the left radius. 

2.  Entitlement to a compensable rating for a left wrist 
ganglion. 

3.  Entitlement to a total rating for convalescence from 
cardiac surgery in excess of three months and to an initial 
rating in excess of 30 percent thereafter for coronary artery 
disease. 

4.  Entitlement to an initial compensable rating for 
hypertension. 

5.  Entitlement to an effective date earlier than March 28, 
2003 for service connection for hypertension.  

6.  Entitlement to service connection for high cholesterol. 





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to February 
1993. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for high cholesterol.  In May 2005, the RO 
granted service connection for coronary artery disease, 
effective March 28, 2003, and assigned a temporary total 
rating until June 1, 2003 and a 30 percent rating thereafter, 
and granted service connection and a noncompensable rating 
for hypertension, effective March 28, 2003.  

The appeal also comes before the Board from a September 2004 
rating decision that denied compensable ratings for residuals 
of a fracture of the left radius and for a left wrist 
ganglion. 

The issues of increased initial ratings for coronary artery 
disease, hypertension, and for an increased rating for the 
residuals of a fracture of the radial of the left forearm are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.



FINDINGS OF FACT

1.  The Veteran experiences occasional pain and stiffness at 
the site of a left wrist ganglion.  A ganglion was not 
observed by medical providers at the time of discharge in 
1992, and on VA examinations in 2003 and 2004.  There is no 
limitation of motion or impairment of function of the left 
wrist.  

2.  The RO denied a claim for service connection for 
hypertension in April 1993.  The Veteran did not express 
disagreement within one year, and the decision became final.   

3.  The RO received the Veteran's petition to reopen a final 
disallowed claim for service connection for hypertension on 
March 28, 2003.  

4.  High cholesterol is a laboratory finding and is not a 
disability as a result of a disease or injury. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left wrist 
ganglion have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5215, 4.124a, Diagnostic Codes 8515-16 
(2008). 

2.  The criteria for an effective date earlier than March 28, 
2003 for service connection for hypertension have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).  

3.  The criteria for service connection for high cholesterol 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with a service connection claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)  

In correspondence in April 2003, the RO provided notice that 
did not meet the requirements relevant to the claim for 
service connection for high cholesterol because the notice 
did not provide information on the elements of service 
connection.  The Board notes that the notice contained 
enclosures with titles that suggest that the criteria may 
have been included.  However, as the file is not complete, 
the Board concludes that adequate notice was not provided.  



For the increased-compensation claim for a left wrist 
ganglion, § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the medical or 
lay evidence must show a worsening or increase in severity of 
the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

In correspondence in April and May 2003, the RO provided 
notice that did not satisfy the requirements outlined in 
Vazquez-Flores.  The RO informed the Veteran of the types of 
evidence that would be considered and the respective 
responsibilities of the Veteran and VA to obtain that 
evidence.  The notice did not ask the Veteran specifically 
for evidence to show the impact of his disability on his 
employment and daily life and did not provide him with 
general notice concerning the rating criteria. 

In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In 
written statements to VA in June 2003 and March 2004, the 
Veteran cited service treatment record entries regarding high 
cholesterol in service. In July 2004, the Veteran submitted a 
statement from his spouse with reports of continued high 
cholesterol and diagnoses of cardiovascular disease after 
service, and in July 2005, he submitted private medical 
records that showed prescription medication to control 
cholesterol.  In VA medical examinations in August 2003, June 
2004, and January 2006, the Veteran reported the symptoms 
that he experienced and the effect they have on his daily 
activities and occupation.  Moreover, based on the notice 
that was provided to him in the rating decision, the notice 
letters, and the statement of the case (SOC), the Veteran is 
reasonably expected to understand what is required to 
substantiate the claim.  The SOC informed him of the 
applicable diagnostic criteria and the reasons for denying 
the claim and the notice letter informed him of the various 
types of evidence that could be submitted in support of his 
claim.  Accordingly, the notice errors did not affect the 
essential fairness of the adjudication.  

Finally, the veteran is challenging the effective date 
assigned following the grant of service connection for 
hypertension.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  No additional notice was required after the claim 
was substantiated.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as a U.S. Army supply specialist, retiring 
at the rank of First Sergeant.  He contends that his left 
wrist ganglion is more severe than is contemplated by a 
noncompensable rating.  He contends that high cholesterol 
first manifested in service and warrants service connection.  
He further contends that an earlier effective date for 
service connection for hypertension is warranted because 
service treatment records showed evidence of hypertension at 
the time of his original claim in 1993.    



Left Wrist Ganglion

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994). However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Service treatment records showed that the Veteran is right 
handed.  In July 1986, the Veteran sought treatment for a 
three year history of a left wrist ganglion that had been 
aspirated one year earlier.  The examiner noted that the 
ganglion was two by two centimeters and performed another 
aspiration.  There was no record of follow-up treatment.  On 
a September 1992 retirement examination, the Veteran did not 
report a recurrence of the ganglion, and the examiner noted 
no left wrist abnormalities. 

In April 1993, the RO granted service connection for a left 
wrist ganglion.  A noncompensable rating was assigned under 
Diagnostic Codes 8599- 8516.  The RO explained that the 
assigned rating was noncompensable because no symptoms were 
noted on the retirement examination.  Currently, compensable 
ratings are available under this diagnostic code and also for 
incomplete paralysis caused by deficits of the ulnar and 
median nerves that affect motion of the wrist.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515-16 (2008).  Ratings of 10 
percent for the non-dominant wrist are warranted for mild 
incomplete paralysis, defined as impairment of function due 
to nerve lesion or partial regeneration.  Higher ratings are 
warranted for moderate or severe symptoms.  

Limitation of motion of the wrist warrants a 10 percent 
evaluation for palmar flexion limited in line with forearm, 
or where dorsiflexion is less than 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2008).  As no scars have been 
noted at the location of the aspirated cyst, those criteria 
are not applicable.  38 C.F.R. § 4.118, Diagnostic Codes 
7801-05 (2008).  

The RO received the Veteran's claim for an increased rating 
in March 2003.  In August 2003, a VA examiner noted a review 
of the VA electronic records but not the claims file.  The 
examiner noted the Veteran's reports of a ganglion cyst on 
the dorsal mid aspect of the left wrist that was occasionally 
drained.  At the time of the examination, the Veteran 
reported no symptoms.  The examiner noted that the ganglion 
was not visible, palpable, or tender.  

In June 2004, a VA examiner noted the Veteran's reports that 
the ganglion first manifested in service ten to fifteen years 
earlier and was drained twice but did not require draining 
since service.  The Veteran reported that the ganglion 
occasionally swells and when doing so will often "lock" the 
wrist.  However, the Veteran reported that he had no current 
problems.  The examiner was unable to palpate or appreciate a 
ganglion, and there was no swelling or erythema.  

In correspondence in November 2004, the Veteran stated that 
when the cyst swells, his wrist stiffens in a manner that his 
activities are less than normal.  

In January 2006, a VA examiner noted the Veteran's reports 
that his wrist was occasionally stiff and painful in the area 
of a dorsal cyst but that this did not limit his function at 
work.  The examiner noted a one by two centimeter dorsal 
carpal ganglion on the left wrist which was nontender and 
fluctuant as the examiner noted was typical.  There was a 
normal range of motion of the forearm and wrist and full grip 
strength but a slight loss of strength in left wrist flexion 
and extension. The examiner diagnosed intermittent dorsal 
carpal ganglion of the left wrist with limitation due to 
subjective stiffness.  

In an April 2009 brief, the Veteran's representative 
contended that all VA examinations were inadequate for rating 
the disability because the examiners documented the Veteran's 
flare-up symptoms but failed to include additional limitation 
in their assessments.  The Board notes that the examiner in 
August 2003 noted the Veteran's report that he was then 
experiencing no problems related to the ganglion but did 
experience decreased strength associated with residuals of a 
left arm fracture.  It was also noted that he had pain from 
the intermittent ganglion cyst.  In June 2004, the examiner 
noted the Veteran's report that when the ganglion 
occasionally swelled, he experienced a "locking" of the 
wrist but currently was asymptomatic.  On examination, no 
cyst was palpable.  Finally in January 2006, the examiner 
noted the Veteran's report that his wrist occasionally feels 
stiff and painful in the area of the cyst but that it did not 
limit his lifting abilities or his work.  This examiner 
performed a grip strength test that was normal.  The Veteran 
is competent and credible in his reporting of his observable 
symptoms and functional capabilities and the examiners did 
not challenge his reports. 

The Board concludes that the examinations were adequate to 
assess the Veteran's history, reported flare-up episodes and 
their effects, and clinically observed functional capacities.  
In the August 2003 examination, the Veteran reported no 
symptoms, flare-ups, or functional deficits.  In the June 
2004 examination, the Veteran reported occasionally swelling 
and locking but stated to the examiner that he had the 
symptoms had no functional impact.  On both occasions, the 
examiner was not presented with current symptoms for which 
additional disability due to pain or functional loss could be 
evaluated.  Finally, in January 2006, the examiner noted 
flare-ups associated with residuals of the left arm fracture 
but no other types of flare-ups.  Symptoms related to the 
cyst were described by the Veteran as occasional stiffness 
and pain that did not limit his lifting ability or other 
aspects of his work.  The examiner performed clinical tests 
of forearm and wrist function under non-flare-up conditions 
and found no additional limitations due to fatigue or 
repetition and that the stiffness related to the cyst was 
subjective.  The Board concludes that the examinations did 
consider loss of function because in each case, the Veteran 
reported no loss of function.  Moreover, in the most recent 
examination, the clinical observations included an assessment 
of endurance and subjective pain.  

Furthermore, the Board is remanding the claim for a 
compensable rating for residuals of the left arm fracture, in 
part for an additional examination including the effects of 
the fracture on the Veteran's functional capacity.  

The Board concludes that a compensable rating for a left 
wrist ganglion is not warranted at any time during the period 
covered by this appeal.  The Board acknowledges that the most 
recent medical examination of the left wrist is over three 
years old.  However, the medical history of the cyst extends 
over two decades and the symptoms of the disorder as observed 
by VA examiners and reported by the Veteran have been stable.  
Moreover, the ganglion was not present nor was there any pain 
or limitation of motion noted on two examinations, ten months 
apart.  The Veteran is competent to report the occasional 
recurrence of swelling and stiffness and that his activities 
of the wrist are not normal during an episode and that he has 
some difficulty in lifting objects such as boxes.  There is 
no evidence that the Veteran sought medical treatment for the 
disorder at any time since service.  The Board notes that the 
Veteran reported that he experienced weakness and occasional 
locking even during times when the cyst was not present.  
Therefore, the Board will consider these symptoms in the 
evaluation of the left radial fracture below.  The Board 
concludes that partial paralysis, limitation of motion, and 
impairment of function have not been demonstrated and that 
the level of disability is not compensable under any related 
diagnostic code.  The Board finds that the medical evidence, 
which found no objective signs of impairment, outweigh the 
Veteran's statements that he has functional limitations due 
to the disability that warrant a compensable rating.  
Moreover, the Board finds that the criteria for a compensable 
evaluation have not been met at any point in time covered by 
this appeal.  Therefore, staged ratings pursuant to Hart are 
not warranted.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1) (2008).  The Veteran has not presented 
any evidence that his service-connected disability results in 
a unique disability that is not addressed by the rating 
criteria.  Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that 
would suggest that the Veteran is not adequately compensated 
by the regular schedular standards.  There is no evidence of 
any interference with employment.  Thus, there is no basis 
for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Earlier Effective Date for Service Connection for 
Hypertension

Generally, unless otherwise specified, the effective date of 
an award based on an original claim or a claim reopened after 
final disallowance shall be fixed in accordance with the 
facts found but shall not be earlier than the date of receipt 
of the application therefore.  38 U.S.C.A. § 5010; 38 C.F.R. 
§ 3.400.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court), has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The 
effective date of service connection cannot be based on the 
date of the earliest medical evidence demonstrating a causal 
connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations requires 
a claimant to have intent to file a claim for VA benefits).  
A claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  38 U.S.C.A. § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

An informal claim is any communication indicating intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2008). Such a communication 
may be from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Id.

In March 1993, the RO denied service connection for 
hypertension.  The RO noted that blood pressure was 140/90 
mmHg on a September 1992 retirement physical examination.  
One week later, blood pressure was measured as 120/80 mmHg.  
These measurements and the Veteran's medical history were 
evaluated by the Chief of Internal Medicine at a military 
hospital.  The physician diagnosed "borderline 
hypertension" and did not prescribe medication.  The Veteran 
did not express disagreement with the RO decision within one 
year, and the decision became final.  38 U.S.C.A. § 7105 
(West 1988). 

In November 2000, a discharge summary from a private hospital 
showed that the Veteran was treated for chest pains.  No 
clinical information for this treatment is of record.  In 
February 2003, the Veteran experienced a myocardial 
infarction and underwent three-way coronary bypass surgery at 
a private facility.  A history of hypertension was noted.   

The Veteran's petition to reopen the final disallowed claim 
for service connection for hypertension was received by the 
RO on March 28, 2003.  

In April 2005, a VA physician noted a review of the claims 
file and noted three blood pressure measurements in the 
service treatment records of 146/94, 140/90, and 124/90 mmHg.  
The physician stated that these three measurements indicated 
that the Veteran had hypertension in service.  The physician 
noted concurrent measurements of 168/90, 164/88, and 146/86 
mmHg and that the Veteran was taking several medications for 
control of high blood pressure.  The physician continued the 
diagnosis of hypertension.   In May 2005, the RO granted 
service connection for hypertension, effective March 28, 
2003, the date of receipt of the petition to reopen the final 
disallowed claim.  

The Board concludes that an effective date earlier than March 
28, 2003 for service connection for hypertension is not 
warranted.  The Veteran's claim of service connection for 
hypertension was denied in April 1993.  The Veteran was 
notified of this decision that same month and did not appeal. 
Thus, the rating decision became final and as such, new and 
material evidence was required to reopen any future claim for 
service connection.

Pertinent regulations outlined above also explicitly indicate 
that the effective date for service connection for a reopened 
claim cannot be earlier than the date of receipt of a 
petition to reopen the claim.  In this case, the date the 
Veteran sought to reopen his claim for service connection for 
hypertension was March 28, 2003.  Even though there is 
medical evidence of chest pains in 2000 and a myocardial 
infarction in February 2003 with a history of hypertension, a 
thorough review of the veteran's claims file does not show 
any formal or informal petitions by the veteran to reopen the 
issue between April 1993 and March 2003.

While it is possible that the veteran could overcome the 
finality of a decision by alleging clear and unmistakable 
error (CUE), the veteran has not challenged the earlier 
rating decision on the basis of CUE.  See Cook v. Principi, 
318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 
U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 
20.1403 (2008).  If the Veteran wishes to do so, he should 
file a claim for CUE with the RO.  

Since the April 1993 decision is final and a petition to 
reopen was not received until March 2003, the effective date 
for service connection for a reopened claim cannot be earlier 
than the date of the receipt of the petition to reopen the 
claim. Accordingly, the veteran is not entitled to an 
effective date earlier than March 29, 2003, and the appeal is 
denied.

High Cholesterol

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Laboratory blood test results obtained concurrent with the 
Veteran's retirement physical examination in September 1992 
showed elevated cholesterol.  Following the Veteran's 
myocardial infarction in February 2003, his private physician 
diagnosed hypercholesterolemia.  The Veteran contends that 
separate service connection is warranted for high 
cholesterol.  

The Board concludes that service connection for high 
cholesterol is not warranted because the measurement of 
cholesterol in the blood is a laboratory finding and not a 
disability resulting from a disease or injury as contemplated 
by the applicable statutes and regulations.  Specifically, 
ratings for high cholesterol are not provided in Part 4 of 
Title 38 of the Code of Federal Regulations.  The Board notes 
that the Veteran has been diagnosed and granted service 
connection for diagnosed vascular diseases associated with 
this laboratory finding including coronary artery disease and 
vascular hypertension.  

Despite any characterization of high cholesterol by the 
medical community as a disease or disorder, the intent of 
Congress has been to specifically limit entitlement to 
service connection to cases where a disease or injury has 
resulted in a disability. The regulatory history for Part 4 
of Title 38 of the Code of Federal Regulations states that 
diagnoses of elevated cholesterol are actually laboratory 
test results and are not disabilities.  Therefore, laboratory 
test results are not appropriate entities for the rating 
schedule to address.  61 Fed. Reg. 20440, 20445 (May 7, 
1996).  Further, the Federal Circuit has held that review of 
the content of the rating schedule is indistinguishable from 
the review of "what should be considered a disability."  
Wanner v. Principi, 370 F.3d 1124, 1131 (Fed.Cir.2004).  

As a laboratory finding of high cholesterol is not a 
disability, the preponderance of the evidence is against this 
claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for a left wrist ganglion is denied. 

An effective date earlier than March 28, 2003, for service 
connection for hypertension is denied. 

Service connection for high cholesterol is denied. 


REMAND

In February 2003, the Veteran experienced a myocardial 
infarction and underwent a three-way coronary bypass surgical 
procedure at a private hospital.  A left ventriculogram 
showed ejection fraction of 55 percent with no regurgitation.  
In May 2003, the Veteran experienced left sided pericardial 
effusion which was successfully drained.  At that time, the 
Veteran's cardiologist estimated the left ventricular 
ejection fraction as 50 percent.  The same month, the Veteran 
underwent angioplasty with the insertion of a stent.  
Following this procedure, left ventriculography was normal.  
In August 2003, the Veteran underwent an exercise stress 
test.  The results did not include a measure of the exercise 
metabolic equivalent, but left ventricular ejection fraction 
was 66 percent. The attending cardiologist noted that the 
Veteran was doing well.  In correspondence in July 2005, the 
Veteran stated that he had returned to work on June 16, 2003.  

In April 2005, a VA physician noted a review of the claims 
file.  He obtained three blood pressure measurements on the 
same day and noted that the Veteran was using prescription 
medication to control blood pressure.  The physician 
estimated the Veteran's exercise metabolic equivalent as 9 
METs but did not obtain a new exercise stress test because he 
noted that a 1993 record showed the left ventricular ejection 
fraction to be 50 percent.  The physician did not state that 
a new test was medically contraindicated or that there was a 
history of congestive heart failure. Service treatment 
records showed that an exercise stress test performed in 
October 1992 showed a maximum workload achieved of 10 METS.  
The test was evaluated as normal, and the Board is unable to 
find a recorded left ventricular ejection fraction in the 
test results as cited by the VA physician. 

In May 2005, the RO granted service connection, a total 
rating for convalescence until June 1, 2003, and a 30 percent 
rating thereafter for coronary artery disease.  The RO 
discussed the surgical procedure in February 2003 but did not 
consider the procedures for draining the pericardial effusion 
or angioplasty performed in May 2003.  As these procedures 
may have required additional convalescence, consideration of 
an extension for additional convalescence is deferred as it 
is intertwined with the initial rating of the disorder.  

The Board concludes that another examination is warranted.  
The reason cited by the VA physician for not obtaining METs 
testing is not supported by the record that showed left 
ventricular ejection fraction determined by cardiac 
catheterization as greater than 50 percent.  An August 2003 
test was conducted satisfactorily, although the metabolic 
equivalent data was not shown in the test results, and this 
test is now nearly six years old.  A current cardiovascular 
examination including METs testing, if not now 
contraindicated, and blood pressure measurements are 
necessary to decide the claim.  

In a notice of disagreement received in July 2005, the 
Veteran stated that he was hospitalized in May 2004 for 
treatment for high blood pressure.  No records of this 
treatment have been requested.  The Veteran referred to a 
stress test on an unspecified date that resulted in 
additional heart catheterization.  Although he stated that he 
returned to work in June 2003, he submitted a statement from 
his primary physician that authorized a return to work in 
June 2004.  It is not clear from this evidence what diagnoses 
and treatment were provided in May 2004 or whether the 
Veteran underwent any additional testing or surgical 
procedures after August 2003.  Therefore, a request to the 
Veteran for clarification of his treatment after August 2003 
and authorization to obtain any relevant medical records is 
necessary.  

Regarding the residuals of a left forearm fracture, a VA 
examiner in June 2004 noted that the Veteran had several pins 
inserted in the radius after the fracture.  The Veteran 
reported that he experienced decreased strength, stiffness, 
and pain in the arm and that he avoided heavy lifting.  In 
January 2006, an examiner noted the Veteran's reports of 
continued left arm weakness and that his function was limited 
at work as a data entry person by weakness and ability to 
lift boxes.  He reported pain in his left forearm once or 
twice per week lasting several hours and relieved with 
medication and elevation of the forearm.  The Veteran did not 
use a brace or strap for support.  The examiner noted no 
limitation in range of motion, and X-rays showed a well 
healed fracture with no malunion, boney features, or 
degenerative changes.  The examiner acknowledged the 
Veteran's arm weakness and recurrent pain but did not note 
any clinical pathology or comment on the reasons for the loss 
of function.  The examiner also noted a four inch scar over 
the mid forearm but did not clinically evaluate the 
characteristics of the scar for rating purposes.  An 
additional examination is necessary to decide the claim.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the 
names and addresses of any medical 
providers of treatment for his 
cardiovascular disorders since August 
2003 and authorize recovery of the 
relevant treatment records.  Request all 
authorized records and associate any 
records received with the claims file.  

2.  Provide the Veteran with notice that 
provides the diagnostic code criteria 
under which the residuals of a left 
radial fracture will be evaluated and 
request that he provide the effect that 
the residuals have on employment and 
daily life. 

3.  Schedule the Veteran for a VA 
cardiovascular examination.  Request that 
the examiner review the claim file and 
note the review in the examination 
report.  Request that the examiner 
evaluate the Veteran's coronary artery 
disease including left ventricular 
ejection fraction and the results of METs 
testing unless the testing is medically 
contraindicated, left ejection fraction 
has been measured since June 1, 2003, and 
is 50 percent or less, or if chronic 
congestive heart failure is present or 
there has been more than one episode of 
congestive heart failure within the past 
year.  Request that the examiner evaluate 
the Veteran's hypertension.  

4.  Schedule the Veteran for a VA 
orthopedic examination of the residuals 
of a fracture of the left radius.  
Request that the examiner review the 
claims file and note the review in the 
examination report.  Request that the 
examiner evaluate the residuals of the 
left forearm fracture and provide an 
assessment of the nature and causes of 
recurrent pain and loss of arm strength 
and function.  Request that the examiner 
also provide a clinical assessment of the 
Veteran's left forearm scar.  

5.  Then, after performing any additional 
development deemed necessary, 
readjudicate the claim for an extension 
of total temporary rating for 
convalescence and an increased rating 
thereafter for coronary artery disease, a 
compensable rating for hypertension and 
for residuals of a fracture of the radius 
of the left forearm.   If any decision 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


